

115 S2767 IS: Rural Disaster Recovery Act of 2018
U.S. Senate
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2767IN THE SENATE OF THE UNITED STATESApril 26, 2018Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo make improvements to certain wildfire and disaster recovery programs of the Federal Government,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Rural Disaster Recovery Act of 2018.
 2.State individual assistance programsTitle III of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141 et seq.) is amended by adding at the end the following:
			
				328.State individual assistance programs
 (a)Incentive for individual assistance programsA State may receive an increased Federal share for financial assistance under subsection (c) if the State develops and implements an individual assistance program that authorizes the State government to provide financial assistance, and if necessary, direct services, to individuals and households in the State who, as a direct result of a major disaster or an event that does not trigger a major disaster declaration, have necessary expenses and serious needs in cases in which the individuals and households are unable to meet such expenses through other means.
					(b)Eligibility criteria
 (1)In generalThe Administrator of the Federal Emergency Management Agency shall publish minimum eligibility criteria for a State individual assistance program established under subsection (a) that receives an increased Federal share for financial assistance under subsection (c).
 (2)ConsiderationsIn formulating the minimum eligibility criteria required under paragraph (1), the Administrator of the Federal Emergency Management Agency shall consider—
 (A)the total taxable resources of the individual State or other measure of fiscal capacity, as appropriate;
 (B)the variation of total taxable resources, or other measures of fiscal capacity, among the individual State; and
 (C)the historical frequency of declarations made pursuant to sections 401 and 501. (3)Publication deadlineThe Administrator of the Federal Emergency Management Agency shall publish—
 (A)interim minimum eligibility criteria required under paragraph (1) not later than 180 days after the date of enactment of this section; and
 (B)final minimum eligibility criteria required under paragraph (1) not later than 1 year after the date of enactment of this section.
 (c)Increased federal share for financial assistance to individuals and householdsIf, at the time of the declaration of a major disaster, a State has in effect an individual assistance program that meets the criteria published under subsection (b), the President may increase to 100 percent, with respect to the major disaster, the percentage described in section 408(g)(2)(A)..
		3.Community shelter assistance program
 (a)In generalTitle III of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11331 et seq.) is amended— (1)by striking section 322 and inserting the following:
					
						322.Authorization of appropriations
 (a)Emergency food and shelter grantsThere is authorized to be appropriated to carry out subtitle B $180,000,000 for fiscal year 2019. (b)Disaster supplemental food and shelter grantsThere is authorized to be appropriated to carry out subtitle D $180,000,000 for fiscal year 2019.; and
 (2)by adding at the end the following:  DDisaster sup­ple­men­tal food and shelter grants 331.Grants by the AdministratorNot later than 30 days after the date on which amounts become available to carry out this subtitle, the Administrator of the Federal Emergency Management Agency (referred to in this subtitle as the Administrator) shall award a grant for the full amount that Congress makes available for the program under this subtitle to the National Board for the purpose of providing disaster supplemental food and shelter grants to needy individuals through private nonprofit organizations and local governments in accordance with section 333.
							332.Retention of interest earned
 (a)In generalInterest accrued on the balance of any grant to the National Board under this subtitle shall be available to the National Board for reallocation.
 (b)Determination of costsTotal administrative costs shall be determined based on the total amount of funds available, including interest and any private contributions that are made to the National Board.
								333.Purposes of grants
 (a)Eligible activitiesGrants to the National Board under this subtitle may be used— (1)to supplement and expand ongoing efforts to provide shelter, food, and supportive services for any area for which the President declares a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);
 (2)to strengthen efforts to create more effective and innovative local disaster response programs by providing funding for those programs; and
 (3)to conduct minimum rehabilitation of existing mass shelter facilities, but only to the extent necessary to make facilities safe, sanitary, and bring facilities into compliance with local building codes.
									(b)Limitations on activities
 (1)Eligible programsThe National Board may only provide funding provided under this subtitle for programs that are— (A)carried out by private nonprofit organizations and local governments;
 (B)consistent with the purposes of this title; and (C)administered within an area for which—
 (i)the President declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) during the 12-month period immediately preceding the grant; and
 (ii)assistance has not been provided with respect to the major disaster under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174).
 (2)National BoardThe National Board may not carry out programs directly. 334.Limitation on certain costsNot more than 10 percent of the total amount made available for the program under this subtitle for each fiscal year may be expended for the costs of administration.
 335.Disbursement of fundsAny amount made available by appropriation Acts under this subtitle unobligated by the National Board before the expiration of the 12-month period beginning on the date on which the amount becomes available shall be transferred to the general fund of the Treasury..
 (b)Technical and conforming amendmentThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by inserting after the item relating to section 322 the following:
				Subtitle D—Disaster and Supplemental Food Shelter GrantsSec. 331. Grants by the Administrator.Sec. 332. Retention of interest earned.Sec. 333. Purposes of grants.Sec. 334. Limitation on certain costs.Sec. 335. Disbursement of funds..
			4.Emergency conservation program
 (a)Maximum payments per person or legal entityThe Secretary of Agriculture, acting through the Administrator of the Farm Service Agency, shall amend the regulations promulgated pursuant to section 405 of the Agricultural Credit Act of 1978 (16 U.S.C. 2205) relating to the emergency conservation program to provide that the maximum amount of payments made under section 401 or 402 of that Act (16 U.S.C. 2201, 2202) per person or legal entity per natural disaster is $500,000.
 (b)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture, acting through the Administrator of the Farm Service Agency, shall initiate a rulemaking to amend the regulations promulgated pursuant to section 405 of the Agricultural Credit Act of 1978 (16 U.S.C. 2205) relating to the emergency conservation program to account for the challenges posed by the increase in frequency and intensity of wildland fire.
			5.Emergency watershed protection program wildfire pilot
 (a)FindingsCongress finds that additional consideration of how the Federal Government supports and expedites the recovery of rural areas affected by wildfires is necessary because wildfires—
 (1)pose unique mitigation, management, response, and recovery challenges due to the unpredictable size, location, and duration of wildfires; and
 (2)(A)disproportionately impact rural areas; and (B)inflict long-term damage on the agricultural systems rural areas economically rely on.
 (b)DefinitionsIn this section: (1)Eligible jurisdictionThe term eligible jurisdiction means a jurisdiction within an area for which the President declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) for wildfire.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Natural Resources Conservation Service.
 (c)Pilot programNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a pilot program for the administration of the emergency watershed protection program established under section 403 of the Agricultural Credit Act of 1978 (16 U.S.C. 2203) in eligible jurisdictions to extend deadlines for the submission of applications and the provision of amounts under the program in accordance with subsection (d).
			(d)Extension of deadlines
 (1)ApplicationsDuring the period described in subsection (f), a sponsor may apply for amounts under the emergency watershed protection program for a project within an eligible jurisdiction by submitting a request to the State conservationist for the State in which the eligible jurisdiction is located not later than—
 (A)180 days after the date on which the President declared the major disaster for wildfire;
 (B)60 days after the date on which access to site of the project becomes available, as determined by the Secretary; or
 (C)60 days after the date of 100-percent containment of a wildfire for which a major disaster declaration is issued.
					(2)Awards
 (A)In generalDuring the period described in subsection (f), except as provided in subparagraph (B), not later than 360 days after the date on which the Secretary commits amounts to the applicable State conservationist for the provision of amounts under the emergency watershed protection program for a project within an eligible jurisdiction—
 (i)the State conservationist shall provide the amounts to the sponsor of the project; and (ii)the project shall be completed.
 (B)Emergency situationsDuring the period described in subsection (f), in an emergency situation (as determined by the Secretary), not later than 10 days after the date on which the Secretary commits amounts to the applicable State conservationist for the provision of amounts under the emergency watershed protection program for a project within an eligible jurisdiction, the project shall be completed.
					(e)Reports to Congress
 (1)In generalNot later than 1 year after the date on which the pilot program is established under subsection (c), and once the following year, the Secretary shall prepare a report describing—
 (A)the number of applications submitted for a project under the pilot program during the 60-day period beginning on the date on which the pilot program is established;
 (B)the number of applications described in subparagraph (A) that were approved; (C)the average time of construction of projects for which applications described in subparagraph (B) were submitted; and
 (D)such other information as the Secretary considers appropriate. (2)SubmissionThe Secretary shall submit each report under paragraph (1) to each of the following:
 (A)In the Senate: (i)The Committee on Agriculture, Nutrition, and Forestry.
 (ii)The Committee on Homeland Security and Governmental Affairs. (iii)The Committee on Appropriations.
 (B)In the House of Representatives: (i)The Committee on Agriculture.
 (ii)The Committee on Homeland Security. (iii)The Committee on Appropriations.
 (f)DurationThe pilot program established under subsection (c) shall be carried out during the 2-year period beginning on the date on which the pilot program is established.
 6.Expanded eligibility for hazard mitigation assistanceSection 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) is amended by adding at the end the following:
			
 (f)Expanded eligibilityNotwithstanding any other provision of this section or section 420, the President may provide hazard mitigation assistance in accordance with this section in any area in which assistance is provided under section 420..
		7.Hazard mitigation pilot program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Eligible jurisdictionThe term eligible jurisdiction means— (A)a jurisdiction within an area for which the President declared a major disaster in accordance with section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); and
 (B)an area in which assistance is provided under section 420 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5187).
 (b)Pilot programNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a pilot program for the administration of the hazard mitigation grant program established under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) in eligible jurisdictions to—
 (1)include additional wildfire-specific eligible activities described in subsection (c); and (2)facilitate the timely disbursement of awards using new procedures adopted under subsection (d).
 (c)Additional eligible activitiesAn eligible jurisdiction may use amounts received under this section to— (1)support the adoption and implementation of fire-adapted community programs;
 (2)create or expand defensible spaces that are not more than 300 feet from a structure; (3)develop emergency preparedness and communications materials for individuals with limited English proficiency;
 (4)organize and plan for the deployment of interagency, multi-jurisdictional burned area emergency response teams on non-Federal lands; and
 (5)carry out any other wildfire hazard mitigation project as determined appropriate by the Administrator.
				(d)New procedures
 (1)Approval of projectsNot later than 90 days after the date of enactment of this Act, the Administrator may adopt new procedures to provide assistance to eligible jurisdictions to carry out activities and projects under this section.
 (2)Goals of proceduresThe new procedures adopted under paragraph (1) shall further the goals of— (A)reducing the cost to the Federal Government of providing assistance;
 (B)increasing the flexibility in the administration of assistance; (C)expediting the provision of assistance to eligible jurisdictions; and
 (D)providing financial incentives and disincentives for an eligible jurisdiction for the timely and cost-effective completion of activities and projects using assistance provided under this section.
 (3)ParticipationParticipation in the new procedures adopted under paragraph (1) shall be at the election of an eligible jurisdiction, consistent with procedures determined by the Administrator.
 (4)Minimum proceduresThe new procedures adopted under paragraph (1) shall include the following: (A)Making grants on the basis of fixed estimates, if the eligible jurisdiction agrees to be responsible for any actual costs that exceed the estimate.
 (B)Providing an option for an eligible jurisdiction to elect to receive an in-lieu contribution, without reduction, on the basis of estimates of the costs and expenses associated with executing and managing projects.
 (C)Consolidating, to the extent determined appropriate by the Administrator, the facilities of an eligible jurisdiction as a single project based upon the estimates adopted under the procedures.
 (D)If the actual costs of a project completed under the procedures are less than the estimated costs thereof, permitting a grantee or subgrantee to use all or part of the excess funds for other activities allowed under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) or to improve future hazard mitigation grant program operations or planning.
 (E)In determining eligible costs under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c), the Administrator shall, at the request of an eligible jurisdiction—
 (i)make available, at the request of an eligible jurisdiction and where the Administrator, or the certified cost estimate prepared by professionally licensed engineers of the eligible jurisdiction, has estimated an eligible Federal share for a project of not less than $5,000,000, an independent expert panel to validate the estimated eligible cost consistent with applicable regulations, policies, and guidance implementing this section; and
 (ii)consider properly conducted and certified cost estimates prepared by professionally licensed engineers who are mutually agreed upon by the Administrator and the eligible jurisdiction, to the extent that those estimates comply with applicable regulations, policy, and guidance.
						(e)Rulemaking
 (1)In generalThe Administrator may promulgate regulations to carry out the pilot program established under this section.
 (2)Applicability of notice and comment rulemakingSection 553 of title 5, United States Code, shall not apply to regulations promulgated under paragraph (1).
				(f)Report
 (1)In generalNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the additional eligible activities and new procedures carried out under the pilot program.
 (2)ContentsThe report shall contain an assessment of the effectiveness of the additional eligible activities and new procedures described in subsections (c) and (d), respectively, including—
 (A)whether the additional eligible activities and new procedures helped to improve the general speed of recovery from wildfire;
 (B)the accuracy of the estimated costs described in subsection (d)(4)(D); (C)whether the financial incentives and disincentives were effective;
 (D)whether the new procedures were cost effective; (E)whether the independent expert panel described in subsection (d)(4)(E)(i) was effective; and
 (F)recommendations for whether the new procedures should be continued and any recommendations for changes to the new procedures.
 (g)DurationThe pilot program established under this section shall be carried out during the 3-year period beginning on the date on which the pilot program is established.
			8.Post-wildfire flood assistance pilot program
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Administrator of the Federal Emergency Management Agency.
 (2)Public assistance programThe term public assistance program means the public assistance grant program authorized under sections 402, 403, 406, 407, 418, 419, 421(d), 502, and 503 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a, 5170b, 5172, 5173, 5185, 5186, 5188(d), 5192, 5193).
 (b)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish a pilot program under which the Administrator shall, in an area eligible for assistance under the public assistance program as a result of a wildfire for which a major disaster was declared under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), consider damage resulting from wildfire caused or exacerbated by flooding, mudslides, or other subsidence events that occur during the 5-year period beginning on the date on which the major disaster was declared to be eligible for that assistance under the original major disaster declaration.
 (c)DurationThe pilot program established under this section shall be carried out during the 5-year period beginning on the date on which the pilot program is established.